 

[tlogo.jpg]

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into on _________ ___, 2014, by and among
Bridge Capital Holdings (“BCH”), Bridge Bank, National Association (“Bank”) and
Thomas A. Sa (“Executive”) for the purposes set forth hereinafter (“Agreement”).

 

RECITALS

 

WHEREAS, BCH is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“BGFRS”);

 

WHEREAS, BCH is the parent holding company for the Bank, which is a national
banking association and wholly-owned subsidiary of BCH, subject to the
supervision and regulation of its primary federal regulatory agency, the Office
of the Comptroller of the Currency (“OCC”), and indirectly through the insurance
of its deposits by the Federal Deposit Insurance Corporation (“FDIC”);

 

WHEREAS, Executive served as the Executive Vice President, Chief Administrative
Officer and Chief Financial Officer of BCH and the Bank pursuant to an
employment agreement dated June 15, 2010, by and among BCH, the Bank and the
Executive (the ”Prior Agreement”); and

 

WHEREAS, it is the intention of the parties to enter into this Agreement for the
purposes of assuring the continued services of the Executive as the Executive
Vice President and Chief Risk Officer of the Bank and as the Executive Vice
President, Chief Financial Officer and Chief Strategic Officer of BCH.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, BCH, the Bank and the Executive agree as follows:

 

AGREEMENT

 

1.           Term of Employment; Termination of Prior Agreement and Waiver of
Rights and Benefits and Release of Obligations Thereunder. Pursuant to this
Agreement, the Bank and BCH employ the Executive and the Executive hereby
accepts employment with the Bank and BCH, upon the terms and conditions
hereinafter set forth. The term of Executive’s employment under this Agreement
shall be a period of three (3) years from the date hereof, subject to the
termination provisions of paragraph 16. Upon the occurrence of the third annual
anniversary of the date of this Agreement, and on each anniversary date
thereafter unless terminated earlier, the term of Executive’s employment under
this Agreement shall be deemed automatically extended for an additional one (1)
year period. Notwithstanding the foregoing, BCH, the Bank and the Executive
acknowledge and agree that the Executive’s employment is “at will” and nothing
contained in this Agreement is intended by the parties or shall be interpreted
to amend, modify or otherwise change the “at will” nature of the employment
relationship between BCH, the Bank and the Executive including, but not limited
to, the right of any party to terminate the employment relationship at any time
during (i) such three (3) year term of Executive’s employment under this
Agreement and/or (ii) any additional one (1) year extended period of the term of
Executive’s employment under this Agreement, in each case of (i) and (ii) above,
in accordance with and subject to the termination provisions of paragraph 16 of
this Agreement.

 

  EmpAgt – Sa

 

 

In consideration of the Executive’s base salary and such other benefits provided
pursuant to this Agreement, which the Executive, BCH and the Bank acknowledge
and agree represents an increase in compensation benefits over the compensation
benefits provided under the Prior Agreement and is adequate consideration for
the termination of the Prior Agreement, BCH, the Bank and the Executive agree
that the Prior Agreement is hereby terminated effective as of the date of this
Agreement and that this Agreement is intended by the parties hereto to supersede
in full and constitute a complete replacement for the Prior Agreement and any
rights and benefits thereunder, but does not supersede or replace the rights and
benefits under (i) the Indemnification Agreement specified in paragraph 5 of
this Agreement, (ii) the Supplemental Executive Retirement Plan specified in
paragraph 13(d) of this Agreement, or (iii) any stock option or equity award
agreement between BCH and the Executive as specified in paragraph 12 of this
Agreement. In furtherance thereof and notwithstanding any other provision of
this Agreement or the Prior Agreement to the contrary, the Executive, for
himself, and his heirs, beneficiaries, executors, administrators, trustees, and
any other legal or personal representatives, agents, successors or permitted
assignees or transferees, further expressly agrees to and does hereby waive and
relinquish any and all claims, rights and benefits under the Prior Agreement and
specifically releases the Bank and BCH, and their respective directors,
officers, employees, agents, affiliates and successors, from any obligations,
duties and liabilities under the Prior Agreement including the waiver of any
claims and matters covered or contemplated by California Civil Code Section 1542
which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

2.           Duties and Obligations of Executive. The Executive shall serve as
the Executive Vice President and Chief Risk Officer of the Bank and as the
Executive Vice President, Chief Financial Officer and Chief Strategic Officer of
BCH pursuant to this Agreement and shall perform the customary duties of each
such office in the commercial banking industry and such additional duties not
inconsistent therewith, as may from time to time be reasonably requested of him
by the President and Chief Executive Officer and the Board of Directors of BCH.

 

 -2-EmpAgt – Sa

 

 

3.           Devotion to Bank's and BCH’s Business.

 

(a)          The Executive shall devote his full business time, ability, and
attention to the business of the Bank and BCH during the term of Executive’s
employment under this Agreement and shall not during the term of his employment
engage in any other business activities, duties, or pursuits whatsoever, or
directly or indirectly render any services of a business, commercial, or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Board of
Directors of BCH. However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required of the Executive under this Agreement. Nothing in this
Agreement shall be interpreted to prohibit the Executive from making passive
personal investments. However, the Executive shall not directly or indirectly
acquire, hold, or retain any interest in any business competing with or similar
in nature to the business of the Bank and BCH, except passive shareholder
investments in other financial institutions and their respective affiliates
which do not exceed five percent (5%) of the outstanding voting securities in
the aggregate in any single financial institution and its affiliates on a
consolidated basis.

 

(b)          The Executive hereby represents and agrees that the services to be
performed under the terms of this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character that gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law. The Executive therefore expressly agrees that the Bank and BCH,
in addition to any other rights or remedies that the Bank and BCH may possess,
shall be entitled to injunctive and other equitable relief to prevent or remedy
a breach of this Agreement by the Executive.

 

4.           Noncompetition, Nonsolicitation and Nondisclosure by the Executive.

 

(a)          The Executive shall not, during the term of Executive’s employment
under this Agreement, directly or indirectly, either as an employee, employer,
consultant, agent, principal, stockholder (except as permitted in paragraph 3
(a) of this Agreement), officer, director, or in any other individual or
representative capacity, engage or participate in any competitive banking or
financial services business without the prior written consent of the Board of
Directors of the Bank or BCH.

 

(b)          Following termination of this Agreement and the Executive’s
employment hereunder and for a period of twelve (12) months thereafter, the
Executive shall not use any confidential, trade secret, or proprietary
information of the Bank or BCH, or their affiliates and subsidiaries, including
information described in paragraph 6 below, to solicit, encourage or assist,
directly, indirectly or in any manner whatsoever, (i) any employees of the Bank,
BCH or their affiliates and subsidiaries (including any former employees who
voluntarily terminated such employment within a twelve (12) month period prior
to the Executive’s termination of employment with the Bank or BCH) to resign or
to apply for or accept employment with any other competitive banking or
financial services business within the counties in California in which the Bank
has located its headquarters or branch offices; or (ii) any customer, person or
entity that has a business relationship with the Bank or during the twelve (12)
month period prior to the Executive’s termination of employment with the Bank
was engaged in a business relationship with the Bank, to terminate such business
relationship and engage in a business relationship with any other competitive
banking or financial services business within the counties in California in
which the Bank has located its headquarters or branch offices.

 

 -3-EmpAgt – Sa

 

 

(c)          Following termination of this Agreement and the Executive’s
employment hereunder and for a period of twelve (12) months thereafter, the
Executive will not (i) disclose or use in any manner whatsoever, confidential,
trade secret and proprietary information of the Bank, BCH, or their affiliates
and subsidiaries, including information described in paragraph 6 below except as
expressly permitted thereunder; and/or (ii) assist (by disclosing information
described in paragraph 6 below except as expressly permitted thereunder) any
person or entity, directly, indirectly or in any manner whatsoever, that engages
in or seeks to engage in any competitive banking or financial services business.

 

5.           Indemnification. The Executive entered into an indemnification
agreement with the Bank dated November 18, 2004, pursuant to which, to the
extent permitted by law and applicable regulations of the BGFRS and OCC, the
Bank, and as applicable BCH, shall indemnify the Executive if he was or is a
party or is threatened to be made a party in any action brought by a third party
against the Executive (whether or not the Bank or BCH is joined as a party
defendant) against expenses, judgments, fines, settlements and other amounts
actually and reasonably incurred in connection with said action if the Executive
acted in good faith and in a manner the Executive reasonably believed to be in
the best interests of the Bank and BCH (and with respect to a criminal
proceeding if the Executive had no reasonable cause to believe his conduct was
unlawful), provided that the alleged conduct of the Executive arose out of and
was within the course and scope of his employment as an officer or Executive of
the Bank and BCH.

 

6.           Disclosure of Information. The Executive shall not, either before
or after termination of Executive’s employment under this Agreement, without the
prior written consent of the Board of Directors of BCH or except as required by
law to comply with legal process including, without limitation, by oral or
written testimony, depositions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process, disclose to
anyone any financial information, trade or business secrets, customer lists,
computer software or other information concerning the business or operations of
the Bank or BCH and their respective affiliates and subsidiaries; provided, that
such information shall not include information (i) in or which enters the public
domain (other than by breach of the Executive’s obligations hereunder); (ii)
acquired by the Executive other than in connection with his employment; or (iii)
that is disclosed to the Executive by a third party not obligated to BCH or the
Bank to keep such information confidential. The Executive further recognizes and
acknowledges that any financial information concerning any customers of the Bank
or BCH and their respective affiliates and subsidiaries, as it may exist from
time to time, is strictly confidential and is a valuable, special and unique
asset of Bank's and BCH’s business. The Executive shall not, either before or
after termination of this Agreement, without such consent or except as required
by law, disclose to anyone said financial information or any part thereof, for
any reason or purpose whatsoever. In the event the Executive is required by law
to disclose such information described in this paragraph 6, the Executive will
provide the Bank and BCH, and their counsel with immediate notice of such
request so that they may consider seeking a protective order. If, in the absence
of a protective order or the receipt of a waiver hereunder, the Executive is
nonetheless, in the written opinion of knowledgeable counsel, compelled to
disclose any of such information to any tribunal or any other party or else
stand liable for contempt or suffer other material censure or material penalty,
then the Executive may disclose (on an “as needed” basis only) such information
to such tribunal or other party without liability hereunder. Notwithstanding the
foregoing, the Executive may disclose such information concerning the business
or operations of the Bank or BCH and their respective affiliates and
subsidiaries as may be required by the BGFRS, OCC or other regulatory agency
having jurisdiction over the operations of the Bank or BCH in connection with an
examination of the Bank or BCH or other proceeding conducted by such regulatory
agency.

 

 -4-EmpAgt – Sa

 

 

7.           Written, Printed or Electronic Material. All written, printed or
electronic material, notebooks and records including, without limitation,
computer disks used by the Executive in performing duties for the Bank or BCH,
other than the Executive's personal address lists, telephone lists, notes and
diaries, are and shall remain the sole property of the Bank and BCH. Upon
termination of employment, the Executive shall promptly return all such material
(including all copies, extracts and summaries thereof) to the Bank or BCH.

 

8.           Surety Bond and Severance Benefit. The Executive agrees that he
will furnish all information and take any other steps necessary from time to
time to enable the Bank to obtain or maintain a fidelity bond conditional on the
rendering of a true account by the Executive of all monies, goods, or other
property which may come into the custody, charge, or possession of the Executive
during the term of his employment. The surety company issuing the bond and the
amount of the bond must be acceptable to the Bank. All premiums on the bond
shall be paid by the Bank. The Bank, BCH or their respective successors, shall
have no obligation to pay or provide severance benefits to the Executive in
accordance with paragraph 16 (d) or 16 (e), as applicable, of this Agreement in
the event that the Executive’s employment is terminated in connection with the
Executive’s non-insurability for surety bond coverage as determined in the sole
discretion of the Bank’s insurer at any time during the term of Executive’s
employment under this Agreement.

 

9.           Base Salary. The Executive shall receive a base salary at the rate
of two hundred eighty-five thousand dollars ($285,000) for the first twelve (12)
months of the Executive’s term of employment under this Agreement, payable in
installments of approximately eleven thousand eight hundred seventy-five dollars
($11,875) on the fifteenth and last day of each month. The Executive’s base
salary during a subsequent year of the term of Executive’s employment under this
Agreement shall be subject to annual adjustment increase or decrease as
determined by BCH’s Board of Directors, in its sole discretion, resulting from
the Board of Directors annual review of the consolidated results of operations
of BCH, Executive's total compensation and such other performance criteria or
factors as the Board of Directors deems appropriate. All payments of base salary
shall be subject to applicable adjustments for withholding taxes, prorations for
any partial employment period and such other applicable payroll procedures of
the Bank.

 

 -5-EmpAgt – Sa

 

 

10.         Salary Continuation During Disability. If the Executive for any
reason (except as expressly provided below) becomes temporarily or permanently
disabled so that he is unable to perform the duties under this Agreement, the
Executive shall be paid the base salary otherwise payable to Executive pursuant
to paragraph 9 of this Agreement, reduced by the amounts received by the
Executive from state disability insurance, or worker's compensation or other
similar insurance benefits through policies provided by the Bank or BCH, for a
period of six (6) months from the date of disability. For purposes of this
paragraph 10, “disability” shall be defined as provided in the Bank's or BCH’s
disability insurance program.

 

11.         Incentive Compensation. Subject to paragraph 17 of this Agreement,
the Executive shall be entitled to receive an annual incentive compensation
payment pursuant to the terms of the Management Incentive Compensation Plan in
effect at the date of this Agreement and as amended at any future date (the
“Incentive Plan”) or pursuant to any successor incentive plan or arrangement
adopted by the Bank or BCH for its officers. Except as set forth in the
Incentive Plan or in any successor incentive plan or arrangement, no incentive
compensation payments shall be prorated for a partial year and the Executive
shall not be entitled to receive incentive compensation payments for any year
during the term of this Agreement in which the Executive was not employed by the
Bank or BCH for the full fiscal year. Notwithstanding any provision of the
Incentive Plan or any successor incentive plan or arrangement, no right of
continued employment or any modification of the “at will” nature of the
Executive’s employment with BCH and/or the Bank shall be conferred upon the
Executive thereunder or result therefrom.

 

12.         Stock Options/Equity Awards. The Executive acknowledges having
received the grant of stock options and/or equity awards pursuant to the BCH
Amended and Restated 2001 Stock Option Plan and/or BCH 2006 Equity Incentive
Plan (collectively, the “BCH Plans”). Any future stock option grant or equity
award to the Executive pursuant to the BCH Plans shall be (i) determined by and
in the sole discretion of the Board of Directors of BCH and (ii) evidenced by a
stock option or equity award agreement in the form required by the BCH Plans.
Notwithstanding any provision of the BCH Plans or any such stock option or
equity award agreement to the contrary, no right of continued employment or any
modification of the “at will” nature of the Executive’s employment with BCH
and/or the Bank shall be conferred upon the Executive thereunder or result
therefrom.

 

 -6-EmpAgt – Sa

 

 

13.         Other Benefits. The Executive shall be entitled to those benefits
adopted by the Bank and BCH for all officers of the Bank and BCH, subject to
applicable qualification requirements and regulatory approval requirements, if
any. The Executive shall be further entitled to the following additional
benefits which shall supplement or replace, to the extent duplicative of any
part or all of the general officer benefits, the benefits otherwise provided to
the Executive:

 

(a)          Vacation. The Executive shall be entitled to twenty-two (22)
business days of annual vacation leave at his then existing rate of base salary
each year during the term of Executive’s employment under this Agreement. The
Executive may be absent from his employment for vacation as long as such leave
is reasonable and does not jeopardize his responsibilities and duties specified
in this Agreement. The length of vacation should not exceed ten (10) business
days without the approval of BCH’s Chief Executive Officer. Vacation time will
accrue in accordance with the Bank's personnel policies.

 

(b)          Automobile Allowance and Insurance. The Bank or BCH will pay to the
Executive an automobile allowance in the amount of seven hundred fifty dollars
($750) per month during the term of Executive’s employment under this Agreement.
The Bank or BCH shall reimburse the Executive for gasoline or other fuel
expenditures related to business use of the automobile acquired or used by the
Executive upon presentation and approval of receipts, invoices or other
appropriate evidence of such expense in accordance with the policies of the Bank
or BCH. The Executive shall acquire or otherwise make available for his business
and personal use an automobile suitable to his position and maintain it in good
condition and repair. The Executive shall (i) obtain and maintain public
liability insurance and property damage insurance policies with insurer(s)
acceptable to the Bank and BCH and with such coverages in such amounts as may be
acceptable to the Bank and BCH from time to time, (ii) provide copies of such
policies, endorsements or other evidence of insurance acceptable to the Bank and
BCH and (iii) such insurance policies shall include notice to the Bank or BCH in
the event the coverages approved by the Bank and BCH are changed in any material
respect or cancelled. Notwithstanding the foregoing, the Bank or BCH may, in its
discretion, elect to (i) require that the policies name the Bank and BCH as
additional insureds, subject to the requirement that the Executive’s allowance
described above shall be increased in an amount equal to the additional premium
expense, if any, resulting from the Bank and BCH being named as additional
insureds or (ii) provide and pay for such insurance policies in lieu of the
Executive maintaining such policies.

 

(c)          Insurance. The Bank or BCH shall provide during the term of
Executive’s employment under this Agreement at no cost to the Executive group
life, health (including medical, dental, vision and hospitalization), accident
and disability insurance coverage for the Executive and his dependents through a
policy or policies provided by the insurer(s) selected by the Bank or BCH in its
sole discretion.

 

(d)          Supplemental Compensation. The Bank and the Executive acknowledge
that they have entered into a Supplemental Executive Retirement Plan dated
August 1, 2004, which provides supplemental compensation benefits to the
Executive payable upon retirement or as otherwise set forth in such Plan.
Notwithstanding any provision of such Plan, no right of continued employment or
any modification of the “at will” nature of the Executive’s employment with BCH
and/or the Bank shall be conferred upon the Executive thereunder or result
therefrom.

 

 -7-EmpAgt – Sa

 

 

(e)          Financial Planning. The Bank or BCH will reimburse the Executive,
upon presentation and approval of receipts, invoices or other appropriate
evidence of expense in accordance with the policies of the Bank or BCH, for the
cost of (i) consultation with financial planning and/or estate planning
advisors, (ii) premiums incurred by the Executive for personal life and health
insurance coverages supplemental to any group insurance coverages provided by
the Bank or BCH, for the Executive individually and, as applicable, the
Executive’s dependents, (iii) consultation with financial advisors related to
personal investments, (iv) investment advisory and management fees, and (v) tax
planning and accounting fees (the “Permissible Purposes”). The amount of
reimbursement allowance shall be limited to (i) up to seven thousand five
hundred dollars ($7,500) of the expense incurred by the Executive for the first
year that the Executive incurs expense for any of the Permissible Purposes and
(ii) up to an additional two thousand five hundred dollars ($2,500) of expense
for any of the Permissible Purposes in each subsequent year during the term of
Executive’s employment under this Agreement.

 

Notwithstanding the foregoing, any portion of such reimbursement allowance which
is not fully spent during a particular year shall lapse and will not carryover
from one year to another year or otherwise be available or increase the
reimbursement allowance in any year during the term of Executive’s employment
under this Agreement.

 

(f)          Technology Devices and Internet Service. The Bank or BCH will
provide at its expense the following technology devices to be used by the
Executive for Bank business purposes: (i) a smartphone and related internet
service for business applications and (ii) a computer and printer and related
DSL internet service maintained at the Executive’s primary residence. The
technology devices will (i) comply with the Bank’s and BCH’s information
technology policies and (ii) be owned by the Bank at all times during the term
of Executive’s employment under this Agreement. The Bank or BCH will reimburse
the Executive for the expense of such smartphone internet and DSL internet
services, upon presentation and approval of receipts, invoices or other
appropriate evidence of such expense in accordance with the policies of the Bank
or BCH.

 

(g)          Reimbursement of Legal Expense. The Bank or BCH will reimburse the
Executive, upon presentation and approval of receipts, invoices or other
appropriate evidence of expense in accordance with the policies of the Bank or
BCH, for up to three thousand dollars ($3,000) of the expense incurred by the
Executive for consultation with an attorney in connection with the negotiation
and execution of this Agreement.

 

(h)          Deferred Compensation Plan. The Executive will be entitled to
participate in any non-qualified deferred compensation plan that the Board of
Directors of the Bank or BCH determines in its sole discretion to establish for
the deferral of compensation earned by the Executive pursuant to this Agreement.

 

 -8-EmpAgt – Sa

 

 

(i)          Education. The Bank or BCH will reimburse the Executive, upon
presentation and approval of receipts, invoices or other appropriate evidence of
expense in accordance with the policies of the Bank or BCH, for expenses
incurred for education in compliance with education policies established by the
Bank or BCH; provided, that the Executive may incur up to ten thousand dollars
($10,000) per year in additional education expense beyond the limits set forth
in such education policies.

 

14.         Annual Physical Examination. The Bank or BCH shall pay or reimburse
the Executive for up to five hundred dollars ($500) of the cost, if any, in
excess of applicable insurance coverage specified in paragraph 13(c) of this
Agreement for an annual physical examination conducted by a California licensed
physician selected by the Executive, the results of which examination shall not
be required to be disclosed to BCH or the Bank. Any such reimbursement shall be
made upon presentation and approval of receipts, invoices or other appropriate
evidence of such expense in accordance with the policies of the Bank or BCH.

 

15.         Business Expenses; Memberships. The Executive shall be reimbursed
for all ordinary and necessary expenses incurred by the Executive in connection
with his employment. The Executive shall also be reimbursed for reasonable
expenses incurred in activities associated with promoting the business of the
Bank and BCH, including expenses for entertainment, travel, conventions,
educational programs, dues and expenses related to membership in a fitness club
and The Silicon Valley Capital Club, or similar items. All such expenses
described above will be subject to compliance with applicable policies of the
Bank or BCH and any memberships will be further subject to the prior approval of
the Board of Directors of the Bank or BCH in its sole discretion. All such
reimbursements shall be made upon presentation and approval of receipts,
invoices or other appropriate evidence of such expense in accordance with the
policies of the Bank or BCH.

 

16.         Termination of Agreement.

 

(a)          Automatic Termination. This Agreement shall terminate automatically
without further act of the parties and immediately upon the occurrence of any
one of the following events, subject to either party's right, without any
obligation whatsoever, to waive an event reasonably susceptible of waiver, and
the obligation of the Bank or BCH to pay the amounts which would otherwise be
payable to the Executive under this Agreement through the end of the month in
which the event occurs, except that only in the event of termination based upon
subparagraphs (1), (4) or (11, to the extent of the Bank's or BCH’s breach)
below shall the Executive be entitled to receive severance benefits based upon
automatic termination pursuant to paragraph 16 (d) of this Agreement:

 

 -9-EmpAgt – Sa

 

 

(1)The occurrence of circumstances that make it impossible or impractical for
the Bank and BCH to conduct or continue its business.

 

(2)The death of the Executive.

 

(3)The loss by the Executive of legal capacity.

 

(4)The loss by the Bank and BCH of legal capacity to contract.

 

(5)The willful, intentional and material breach or the habitual and continued
neglect by the Executive of his employment responsibilities and duties.

 

(6)The continuous mental or physical incapacity of the Executive, subject to
disability rights under this Agreement.

 

(7)The Executive's willful and intentional violation of any state or federal
banking or securities laws, or of the bylaws, rules, policies or resolutions of
the Bank or BCH, or the rules or regulations of the BGFRS, FDIC, OCC, or other
regulatory agency or governmental authority having jurisdiction over the Bank or
BCH, which has a material adverse effect upon the Bank or BCH.

 

(8)The written determination by a state or federal regulatory agency or
governmental authority having jurisdiction over the Bank or BCH that the
Executive is not suitable to act in the capacity for which he is employed by the
Bank or BCH.

 

(9)The Executive’s conviction of (i) any felony or (ii) a crime involving moral
turpitude, or the Executive’s willful and intentional commission of a fraudulent
or dishonest act.

 

(10)The Executive’s non-insurability for surety bond coverage as determined in
the sole discretion of the Bank’s insurer at any time during the term of
Executive’s employment under this Agreement.

 

(11)A material breach of the terms or provisions of this Agreement, which breach
remains uncured after thirty (30) days from the date written notice of breach
including the basis for the good faith determination of breach is given by the
non-breaching party to another party.

 

 -10-EmpAgt – Sa

 

 

(b)          Termination by Bank or BCH. The Bank or BCH may, at its election
and in its sole discretion, terminate the Executive’s employment and this
Agreement at any time and for any reason or for no reason, upon thirty (30) days
prior written notice to the Executive, without prejudice to any other remedy to
which the Bank or BCH may be entitled either at law, in equity or under this
Agreement. Unless otherwise agreed in writing between the Executive, the Bank
and BCH, at the time such notice is given the Executive shall immediately cease
performing and discharging the duties and responsibilities of his positions and
remove himself and his personal belongings from the Bank’s and BCH’s premises.
All rights and obligations accruing to the Executive under this Agreement shall
cease at such termination, except that such termination shall not prejudice the
Executive’s rights regarding employment benefits which shall have accrued prior
to such termination, including the right to receive the severance benefits
specified in paragraph 16 (d) below, and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination.

 

(c)          Termination by Executive. This Agreement and Executive’s employment
may be terminated by the Executive as follows:

 

(i) the Executive may terminate his employment and this Agreement at any time
and for any reason or no reason, upon thirty (30) days prior written notice to
the Bank or BCH. Unless otherwise agreed in writing between the Executive, the
Bank and BCH, at the time such notice is given the Executive shall immediately
cease performing and discharging the duties and responsibilities of his
positions and remove himself and his personal belongings from the Bank’s and
BCH’s premises. All rights and obligations accruing to the Executive under this
Agreement shall cease at such termination, except that such termination shall
not prejudice the Executive's rights regarding employment benefits which shall
have accrued prior to such termination and any other remedy which the Executive
may have at law, in equity or under this Agreement, which remedy accrued prior
to such termination; or

 

(ii) the Executive may terminate his employment and this Agreement at any time
upon thirty (30) days prior written notice to the Bank or BCH, based on the
Executive’s good faith determination of the existence of “good reason”
therefore, subject to the right of the Bank or BCH to cure the matter alleged as
the basis for the Executive’s determination that “good reason” exists as
described herein. In order to be considered a “good reason,” such notice must be
given to the Bank or BCH within ninety (90) days of the occurrence of the event
causing the “good reason” to exist. For purposes of this Agreement, “good
reason” shall mean that without the Executive’s written consent there occurs (A)
any material adverse change in the nature and scope of the Executive's position,
authorities, responsibilities, duties, or a change of twenty (20) miles or more
in the Executive's location of employment, or any material reduction in the
Executive’s base salary, incentive compensation (including any material adverse
change to the terms of the Incentive Plan after the date of this Agreement) or
other benefits under this Agreement, or (B) any event which reasonably
constitutes a demotion, significant diminution or constructive termination (by
resignation or otherwise) of the Executive's employment. The Executive shall
specify in any such notice to the Bank or BCH the specific basis for his good
faith determination that “good reason” exists and the Bank or BCH shall have
thirty (30) days within which to cure any matter alleged by the Executive as the
basis for such “good reason” determination by the Executive. If, in the
reasonable good faith determination of the Executive, the matters alleged by the
Executive as “good reason” are cured within such thirty (30) day period, then
the Executive shall not be entitled to terminate his employment and this
Agreement based thereon. Unless otherwise agreed in writing between the
Executive, the Bank and BCH, upon termination, the Executive shall immediately
cease performing and discharging the duties and responsibilities of his
positions and remove himself and his personal belongings from the Bank’s and
BCH’s premises.

 

 -11-EmpAgt – Sa

 

 

(d)          Severance Benefits - Without a Change in Control. Subject to
paragraphs 17 and 30 of this Agreement, in the event of automatic termination
based upon paragraph 16 (a) (1), (4) or (11, to the extent of the Bank's or
BCH’s breach), or termination by the Bank or BCH pursuant to paragraph 16 (b),
or termination at the election of the Executive for “good reason” pursuant to
paragraph 16 (c) (ii), then in each such case, the Executive shall receive
severance benefits consisting of (i) a cash payment in an amount equal to one
(1) times the Executive's (A) annual base salary during the year the termination
occurs and (B) average bonus or incentive compensation amount paid to the
Executive in the three (3) year period immediately preceding the termination,
less applicable withholding deductions (in addition to base salary, incentive
compensation, or other payments, if any, due the Executive), payable in lump sum
promptly after sixty (60) days following such termination (but in no event later
than March 15 following the end of the calendar year that includes such
termination); (ii) acceleration of vesting of any stock options or equity awards
granted to the Executive pursuant to the BCH Plans; and (iii) continuation of
group insurance coverages specified in paragraph 13 (c) of this Agreement for
the Executive and his dependents pursuant to The Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), or under applicable California law
pursuant to Assembly Bill No. 1401 (“Cal-COBRA”), with one hundred percent
(100%) of premiums for the insurance coverages payable by the Bank or BCH
monthly to the Executive for a period of twelve (12) months from the date of
termination. Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, the obligation of the Bank or BCH to pay the premium
costs related to the COBRA or Cal-COBRA continuation of insurance coverages
shall terminate at the earlier of the expiration of twelve (12) months from the
date of termination or the date of commencement of comparable insurance
coverages for the Executive by another employer. After such expiration date, the
Executive shall have such rights to continue to participate under the Bank’s or
BCH’s group health benefits plan at the Executive’s expense as may be available
under COBRA or Cal COBRA. The Executive agrees to notify the Bank or BCH as soon
as practicable, but not less than ten (10) business days in advance of the
commencement of such comparable insurance coverages with another employer and to
repay to the Bank or BCH any amounts paid by the Bank or BCH to or for the
benefit of the Executive that overlap the coverages provided by the other
employer.

 

Notwithstanding the foregoing, in the event of a “change in control” as defined
in paragraph 16 (e) below, the Executive shall not be entitled to the severance
benefits pursuant to this paragraph 16 (d) and any rights of the Executive to
severance benefits shall be limited to such rights as are specified in paragraph
16 (e) below.

 

 -12-EmpAgt – Sa

 

 

The Executive acknowledges and agrees that severance benefits pursuant to this
paragraph 16 (d) are in lieu of all damages, payments and liabilities on account
of the early termination of Executive’s employment under this Agreement and the
sole and exclusive remedy for the Executive for a termination specified in
paragraph 16 (d).

 

(e)          Severance Benefits - Change in Control. The Executive shall be
entitled to receive severance benefits in the event of a “change in control” as
defined herein if, in connection with a change in control or within eighteen
(18) months following consummation of a change in control, (i) the Executive's
employment is terminated by BCH, the Bank or a successor entity to BCH or the
Bank, or by an organization that owns a controlling interest in either such
successor entity, based upon automatic termination pursuant to paragraph 16 (a)
(1), (4) or (11, to the extent of breach by the Bank, BCH, such a successor
entity or organization), or paragraph 16 (b); or (ii) the Executive terminates
employment based upon the occurrence, without the Executive’s written consent,
of (A) any material adverse change in the nature and scope of the Executive's
position, authorities, responsibilities, duties, or a change of twenty (20)
miles or more in the Executive's location of employment, or any material
reduction in the Executive’s base salary, incentive compensation (including any
material adverse change to the terms of the Incentive Plan after the date of
this Agreement) or other benefits under this Agreement, or (B) any event which
reasonably constitutes a demotion, significant diminution or constructive
termination (by resignation or otherwise) of the Executive's employment. In
order to receive severance benefits after termination pursuant to paragraph
16(e) (ii), the Executive must give written notice to BCH, the Bank or a
successor entity to BCH or the Bank, or to an organization that owns a
controlling interest in either such successor entity, of the Executive’s
intention to terminate employment based upon and within ninety (90) days of the
occurrence of an event specified in paragraph 16(e) (ii), and thereafter the
recipient of such notice shall have a thirty (30) day right to cure period from
the date of receipt of such notice within which to rescind or otherwise reverse
the occurrence of an event specified in paragraph 16(e) (ii) before the
Executive’s termination becomes effective. An event constituting a “material
adverse change in the nature and scope of Executive’s position, authorities,
responsibilities, duties” or “a demotion, significant diminution or constructive
termination” shall be deemed to have occurred if following a “change in
control,” the Executive is not the sole Executive Vice President, Chief
Financial Officer and Chief Strategic Officer of the successor entity to BCH and
the Executive Vice President and Chief Risk Officer of the successor entity to
the Bank, or any organization that owns a controlling interest in either such
successor entity.

 

 -13-EmpAgt – Sa

 

 

Subject to paragraphs 17 and 30 of this Agreement, the severance benefits
payable pursuant to this paragraph 16 (e) shall consist of (i) a cash payment in
an amount equal to two (2) times the Executive's (A) annual base salary during
the year the termination or other event triggering a right to severance benefits
hereunder occurs and (B) average bonus or incentive compensation amount paid to
the Executive in the three (3) year period immediately preceding the
termination, less applicable withholding deductions (in addition to base salary,
incentive compensation, or other payments, if any, due the Executive), payable
in lump sum promptly after sixty (60) days following such termination (but in no
event later than March 15 following the end of the calendar year that includes
such termination); (ii) acceleration of vesting of any stock options or equity
awards granted to the Executive pursuant to the BCH Plans; and (iii)
continuation of group insurance coverages specified in paragraph 13 (c) of this
Agreement for the Executive and his dependents pursuant to The Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or under applicable
California law pursuant to Assembly Bill No. 1401 (“Cal-COBRA”), with one
hundred percent (100%) of premiums for the insurance coverages payable by the
Bank or BCH monthly to the Executive for a period of twenty-four (24) months
from the date of termination. Notwithstanding the foregoing or any other
provision in this Agreement to the contrary, the obligation of the Bank or BCH
to pay the premium costs related to the COBRA or Cal-COBRA continuation of
insurance coverages shall terminate at the earlier of the expiration of
twenty-four (24) months from the date of termination or the date of commencement
of comparable insurance coverages for the Executive by another employer. After
such expiration date, the Executive shall have such rights to continue to
participate under the Bank’s or BCH’s group health benefits plan at the
Executive’s expense as may be available under COBRA or Cal COBRA. The Executive
agrees to notify the Bank or BCH as soon as practicable, but not less than ten
(10) business days in advance of the commencement of such comparable insurance
coverages with another employer and to repay to the Bank or BCH any amounts paid
by the Bank or BCH to or for the benefit of the Executive that overlap the
coverages provided by the other employer. Notwithstanding the foregoing or any
other provision in this Agreement to the contrary, if any part or all of the
severance benefits is subject to taxation under Section 409A of the Internal
Revenue Code of 1986, as amended, as determined by the Bank or BCH, with the
advice of its independent accounting firm or other tax advisors, then the
severance payment shall be subject to modification as set forth hereafter in
paragraph 17 of this Agreement.

 

The Executive acknowledges and agrees that severance benefits pursuant to this
paragraph 16 (e) are in lieu of all damages, payments and liabilities on account
of the events described above for which such severance benefits may be due the
Executive under paragraph 16 (e) of this Agreement. This paragraph 16 (e) shall
be binding upon and inure to the benefit of the Bank and BCH and their
respective successors and assigns, and the Executive and the Executive’s heirs,
beneficiaries, successors, permitted assigns or transferees, executors,
administrators, trustees, and any other legal or personal representatives.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
severance benefits pursuant to this paragraph 16 (e) in the event of an
occurrence described in paragraph 16 (a), subparagraphs (5), (7), (8), (9), or
(11, to the extent of an Executive breach), or in the event the Executive
terminates employment in accordance with paragraph 16 (c) (i) and the
termination is not a result of or based upon the occurrence of any event
described in paragraph 16 (e) (ii) above.

 

 -14-EmpAgt – Sa

 

 

A “change in control” for purposes of this Agreement and paragraph 16 (e),
subject to the limitation of Section 409A of the Internal Revenue Code of 1986,
as amended, set forth in paragraph 17 of this Agreement, shall mean the
occurrence of any of the following events with respect to the Bank or BCH: (i) a
change in control of a nature that would be required to be reported in response
to Item 6 (e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or in response to any
other form or report to the regulatory agencies or governmental authorities
having jurisdiction over the Bank or BCH or any stock exchange on which BCH's
shares are listed which requires the reporting of a change in control; (ii) any
merger, consolidation or reorganization of the Bank or BCH in which the Bank or
BCH does not survive; (iii) any sale, lease, exchange, mortgage, pledge,
transfer or other disposition (in one transaction or a series of transactions)
of any assets of the Bank or BCH having an aggregate fair market value of fifty
percent (50%) or more of the total value of the assets of the Bank or BCH,
reflected in the most recent consolidated audited or interim unaudited balance
sheet of BCH; (iv) a transaction whereby any “person” (as such term is used in
the Exchange Act) or any individual, corporation, partnership, trust or any
other entity is or becomes the beneficial owner, directly or indirectly, of
securities of BCH or Bank representing twenty-five percent (25%) or more of the
combined voting power of BCH’s or Bank’s then outstanding securities; (v) a
situation where, in any one-year period, individuals who at the beginning of
such period constitute the Board of Directors of the Bank or BCH cease for any
reason to constitute at least a majority thereof; or (vi) the shareholder(s) of
the Bank or BCH approve the sale or transfer of substantially all of the Bank’s
or BCH’s assets to parties that are not within a “controlled group of
corporations” (as that term is defined in Section 1563 of the Internal Revenue
Code of 1986, as amended) in which the Bank, or as applicable BCH, is a member.

 

Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, (i) if the individuals who constitute the directors of the Bank and
BCH at the time a definitive agreement for a proposed transaction described
above (excepting therefrom the situation described in subparagraph (v) above) is
executed will, according to the terms of the definitive agreement, constitute a
majority of the members of the board of directors of the resulting entity(ies)
or acquiring person(s) that control(s) or is(are) the successor(s) to the Bank
and BCH immediately after the transaction, then before a transaction or event
that would otherwise constitute a change in control shall be deemed to have
occurred, such directors of the Bank and BCH may determine by majority vote that
the specific transaction or event does not constitute a change in control; and
(ii) there shall not be a change in control hereunder in the event that (A) an
Employee Stock Ownership Plan is sponsored by BCH which is the party that
acquires “control” or is the principal participant in the transaction
constituting a “change in control,” as described above, or (B) a reorganization
is initiated by the Board of Directors of the Bank or BCH in which the Bank is
merged with and into another wholly-owned bank subsidiary of BCH to consolidate
operations under the charter of such other bank subsidiary.

 

 -15-EmpAgt – Sa

 

 

(f)          Release of All Claims. Notwithstanding any other provision of this
Agreement to the contrary, BCH, the Bank and the Executive agree it shall be an
express condition to the Executive’s receipt of any severance benefits under
this Agreement, that the Executive execute a full and complete release,
substantially in the form and content attached hereto as Exhibit A, of any and
all claims against BCH and the Bank and their respective affiliates, directors,
officers, employees, agents, attorneys, insurers, and successors in interest,
arising from or in any way related to the Executive’s employment or termination
of the Executive’s employment pursuant to this Agreement and the Executive shall
not revoke such release of claims.

 

17.         Section 409A Limitation.

 

(a)          General. It is the intention of BCH, the Bank and the Executive
that this Agreement shall be interpreted and administered consistent with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and that the severance benefits payable to the Executive under this Agreement
either be exempt from, or otherwise comply with, Section 409A. Notwithstanding
any other term, provision, or other matter set forth elsewhere in this
Agreement, to the extent that any provision of this Agreement may be determined
by BCH or the Bank, with the advice of its independent accounting firm or other
tax advisors, to be subject to and not in compliance with Section 409A, such
provisions shall be interpreted in the manner required to comply with Section
409A.

 

BCH, the Bank and the Executive further acknowledge and agree that if, in the
judgment of BCH or the Bank, with the advice of its independent accounting firm
or other tax advisors, amendment of this Agreement is necessary to clarify any
of the terms of this Agreement, or to comply with Section 409A, BCH, the Bank
and the Executive will negotiate reasonably and in good faith to amend the terms
of this Agreement to the extent necessary so that it complies (with the most
limited possible economic effect on BCH, the Bank and the Executive) with
Section 409A.

 

(b)          Payments to Specified Employees. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a “Specified
Employee” (as defined below), any distributions hereunder which would otherwise
be made to the Executive pursuant to the terms of this Agreement shall not be
made during the first six (6) months following termination of employment that
constitutes a separation from service pursuant to Section 409A unless the
Executive dies prior to the end of such six (6) month period. Any distribution
which would otherwise be paid to the Executive during such six (6) month period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh (7th) month following such a separation from service. All subsequent
distributions shall be paid in the manner otherwise specified in this Agreement.

 

 -16-EmpAgt – Sa

 

 

The term “Specified Employee” shall mean an employee who at the time of
separation from service is a “Key Employee” of BCH or the Bank or a successor
entity of either, if any stock of BCH, the Bank or a successor entity of either
is publicly traded on an established securities market or otherwise. For
purposes of this Agreement, an employee is a Key Employee if the employee meets
the requirements of section 416(i)(1)(A)(i), (ii), or (iii) of the Internal
Revenue Code of 1986, as amended (applied in accordance with the regulations
thereunder and disregarding section 416(i)(5) thereof) at any time during the
twelve (12) month period ending on December 31 (the "Identification Period"). If
the employee is a Key Employee during an Identification Period, the employee is
treated as a Key Employee for purposes of this Agreement during the twelve (12)
month period that begins on the first day of April following the close of the
Identification Period.

 

18.         Section 280G Tax Effects. If all or any portion of the amounts
payable to the Executive under this Agreement, either alone or together with
other payments which the Executive has the right to receive from the Bank or
BCH, constitute “excess parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), that are subject
to any excise tax, similar tax or assessment, or penalty, imposed by Section
4999 of the Code, then such amounts payable under this Agreement shall be
reduced to the extent necessary so as to cause a reduction to “zero” of any such
excise tax, similar tax or assessment, or penalty pursuant to Section 280G and
Section 4999 of the Code. The determination of the amount of any such taxes,
assessments, or penalties shall be made by the independent accounting firm
employed by BCH and the Bank immediately prior to the change in control, or such
other independent accounting firm or advisor as may be mutually agreeable to BCH
and/or the Bank (and their respective successor in interest), and the Executive
in the exercise of their respective reasonable good faith judgment.

 

19.         Notices. Any notices to be given hereunder shall be in writing and
may be transmitted by personal delivery or by U.S. mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the Executive at the address listed in the Executive’s personnel
file and to the Bank or BCH at its principal business office located at 55
Almaden Blvd., San Jose, California. A party may change the address for receipt
of notices by written notice in accordance with this paragraph 19. Notices
delivered personally shall be deemed communicated as of the date of actual
receipt; mailed notices shall be deemed communicated as of three (3) days after
the date of mailing.

 

20.         Arbitration. All claims, disputes and other matters in question
arising out of or relating to the Executive’s employment and/or this Agreement
or the breach or interpretation thereof, other than those matters which are to
be determined by BCH and/or the Bank in their respective sole and absolute
discretion, shall be resolved by binding arbitration before a representative
member, selected by the mutual agreement of the parties, of the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), in accordance with the rules
and procedures of JAMS then in effect. In the event JAMS is unable or unwilling
to conduct such arbitration, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties,
of the American Arbitration Association (“AAA”), shall conduct such binding
arbitration in accordance with the rules and procedures of the AAA then in
effect. Notice of the demand for arbitration shall be filed in writing with the
other party to this Agreement and with JAMS (or AAA, if necessary). In no event
shall the demand for arbitration be made after the date when institution of
legal or equitable proceedings based on such claim, dispute or other matter in
question would be barred by the applicable statute of limitations. Any award
rendered by JAMS or AAA shall be in writing and final and binding upon the
parties, and as applicable, their respective heirs, beneficiaries, legal
representatives, agents, successors and assigns, and may be entered in any court
having jurisdiction thereof to the extent permitted by applicable law. The
obligations and rights of the parties to arbitrate pursuant to this clause shall
be specifically enforceable in accordance with, and shall be applied, construed
and interpreted consistently with, the provisions of the Federal Arbitration
Act, 9 U.S.C. section 1, et seq. The Executive agrees to conduct arbitration as
an individual solely upon and related to the Executive’s own claims and waives
any right to pursue such claims as a class action. Any arbitration hereunder
shall be conducted in San Jose, California, unless otherwise agreed to by the
parties.

 

 -17-EmpAgt – Sa

 

 

21.         Attorneys' Fees and Costs. In the event of litigation, arbitration
or any other action or proceeding between the parties to interpret or enforce
this Agreement or any part thereof or otherwise arising out of or relating to
this Agreement, the prevailing party shall be entitled to recover its costs
related to any such action or proceeding and its reasonable fees of attorneys,
accountants and expert witnesses incurred by such party in connection with any
such action or proceeding. The prevailing party shall be deemed to be the party
which obtains substantially the relief sought by final resolution, compromise or
settlement, or as may otherwise be determined by order of a court of competent
jurisdiction in the event of litigation, an award or decision of one or more
arbitrators in the event of arbitration, or a decision of a comparable official
in the event of any other action or proceeding. Every obligation to indemnify
under this Agreement includes the obligation to pay reasonable fees of
attorneys, accountants and expert witnesses incurred by the indemnified party in
connection with matters subject to indemnification.

 

22.         Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Bank and BCH and contains all of the
covenants and agreements between the parties with respect to the employment of
the Executive by the Bank and BCH; provided, that, this Agreement does not
supersede or replace the rights and benefits under (i) the Indemnification
Agreement specified in paragraph 5 of this Agreement, (ii) the Supplemental
Executive Retirement Plan specified in paragraph 13(d) of this Agreement or
(iii) any stock option or equity award agreement between BCH and the Executive
as specified in paragraph 12 of this Agreement. Each party to this Agreement
acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.

 

23.         Modifications. Any modification of this Agreement will be effective
only if it is in writing and signed by a party or its authorized representative.

 

 -18-EmpAgt – Sa

 

 

24.         Waiver. The failure of a party to insist on strict compliance with
any of the terms, provisions, covenants, or conditions of this Agreement by
another party shall not be deemed a waiver of any term, provision, covenant, or
condition, individually or in the aggregate, unless such waiver is in writing,
nor shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

 

25.         Partial Invalidity. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.

 

26.         Interpretation. This Agreement shall be construed without regard to
the party responsible for the preparation of the Agreement and shall be deemed
to have been prepared jointly by the parties. Any ambiguity or uncertainty
existing in this Agreement shall not be interpreted against either party, but
according to the application of other rules of contract interpretation, if an
ambiguity or uncertainty exists.

 

27.         Governing Law and Venue. The laws of the State of California, other
than those laws denominated choice of law rules, and the rules and regulations
of the regulatory authorities having jurisdiction over BCH and the Bank
including, but not limited to, the BGFRS, FDIC and OCC, shall govern the
validity, construction and effect of this Agreement, except for paragraph 20
regarding arbitration, which shall be governed by the Federal Arbitration Act (9
U.S.C. § 1, et seq.). Any action which in any way involves the rights, duties
and obligations of the parties hereunder and is not resolved by binding
arbitration shall be brought in the courts of the State of California or federal
court and venue for any action or proceeding shall be in the California Superior
Court for Santa Clara County or in the United States District Court for the
Northern District of California, and the parties hereby submit to the personal
jurisdiction of said courts.

 

28.         Payments Due Deceased Executive. If the Executive dies prior to the
expiration of the term of the Executive’s employment, any payments that may be
due the Executive from the Bank or BCH under this Agreement as of the date of
death shall be paid to the Executive's heirs, beneficiaries, successors,
permitted assigns or transferees, executors, administrators, trustees, or any
other legal or personal representatives.

 

29.         Assignment/Binding Effect. Except as specifically set forth in this
Agreement, the Executive may not assign, delegate or otherwise transfer any of
the Executive’s rights, benefits, duties or obligations under this Agreement
without the prior written consent of the Bank and BCH. This Agreement shall
inure to the benefit of and be binding upon the Bank and BCH and their
respective successors and assigns, and the Executive and the Executive’s heirs,
beneficiaries, successors, permitted assigns or transferees, executors,
administrators, trustees, and any other legal or personal representatives.

 

 -19-EmpAgt – Sa

 

 

30.         Regulatory Limitations. The Executive, BCH and the Bank acknowledge
and agree that notwithstanding any other provision of this Agreement to the
contrary, the rights, benefits, duties, or obligations of the parties hereunder
are conditioned upon and subject to the rules and regulations promulgated by
regulatory authorities having jurisdiction over BCH and/or the Bank including,
without limitation, the BGFRS or its Federal Reserve Bank of San Francisco, the
FDIC, or the OCC, including, but not limited to, the regulations set forth at 12
C.F.R. Part 30, Appendix A promulgated pursuant to Section 39 of the Federal
Deposit Insurance Act and at 12 C.F.R. Part 359, or such other rules and
regulations, and any amendments thereto or similar successor statutes.

 

31.         Effect of Termination on Certain Provisions. Upon the termination of
this Agreement, the obligations of the Bank, BCH and the Executive hereunder
shall cease except to the extent of the Bank’s or BCH’s obligation to make
payments, if any, to or for the benefit of the Executive following termination,
and provided that paragraphs 4, 5, 6, 7, 16(f), 17, 18, 19, 20, 21, 22, 24, 25,
26, 27, 28, 29, 30 and 31 shall remain in full force and effect.

 

32.         Advice of Counsel and Advisors. The Executive acknowledges and
agrees that he has read and understands the terms and provisions of this
Agreement and prior to signing this Agreement, he has had the advice of counsel
and/or such other advisors as he deemed appropriate in connection with his
review and analysis of such terms and provisions of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -20-EmpAgt – Sa

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written in the City of San Jose, County of Santa Clara, State of
California.

 

BRIDGE CAPITAL HOLDINGS   EXECUTIVE         By:         Allan C. Kramer, M.D.  
Thomas A. Sa   Chairman of the Board             By:         Robert P. Latta    
  Director and Chairman of the       Compensation Committee             BRIDGE
BANK, NATIONAL ASSOCIATION             By:         Allan C. Kramer, M.D.      
Chairman of the Board             By:         Robert P. Latta       Director and
Chairman of the       Compensation Committee    

 

 -21-EmpAgt – Sa

 

 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

 -22-EmpAgt – Sa

 

 

GENERAL RELEASE AGREEMENT

 

THIS GENERAL RELEASE AGREEMENT (the “Release Agreement”) is entered into by and
among Thomas A. Sa (the “Executive”), Bridge Capital Holdings, a California
corporation and bank holding company registered under the Bank Holding Company
Act of 1956, as amended (“BCH”), and Bridge Bank, National Association, a
national banking association (“Bank”), for the purposes set forth hereinafter.

 

In consideration for the payment of severance benefits to the Executive pursuant
to Paragraph 16 of that certain Employment Agreement between the parties dated
_________, 20__, (the “Employment Agreement”), which payments the Executive is
not otherwise entitled to receive and the sufficiency of which the Executive
acknowledges, the Executive has agreed to waive any and all claims or grievances
which the Executive has or may have against BCH, the Bank and all of their
respective past, present and future affiliates, subsidiaries, predecessors, and
successor corporations, and their respective subsidiaries and affiliates, and
their respective past or present shareholders, directors, officers, employees,
trustees, agents, and representatives, in their individual or representative
capacities, and all benefits plans of such companies, including current and
former trustees and administrators of such plans (all of the foregoing
individually and collectively referred to hereinafter as the “Released
Parties”), in accordance with the terms of this Release Agreement. Nothing
contained in this Release Agreement shall be or be interpreted as an admission
of liability by any of the Released Parties.

 

In furtherance of the foregoing, the Executive agrees, for the Executive and for
all persons acting on the Executive's behalf (such as, but not limited to, the
Executive's family, heirs, executors, administrators, personal representatives,
agents and/or legal representatives), to forever and fully release and discharge
the Released Parties from any and all claims, actions, causes of action,
contracts, grievances, demands, and/or other liability of any nature whatsoever
against any or all of the Released Parties, that the Executive ever had by
reason of or arising out of any matter, cause and/or event occurring on or prior
to the date of the expiration of the revocation period described below
including, but not limited to, the following matters (which are individually and
collectively referred to hereinafter as the “Released Claims”):

 

(i)          any and all claims of any nature which are in any way related to
the Executive's employment pursuant to the Employment Agreement, the termination
of such employment, promissory estoppel, any and all claims for forced
resignation, constructive discharge, libel, slander, deprivation of due process,
wrongful discharge, discrimination, harassment of any nature, breach of
contract, breach of implied contract, the infliction of emotional distress,
detrimental reliance, invasion of privacy, negligence, malicious prosecution,
false imprisonment, fraud, assault and battery, interference with contractual or
other relationships, retaliatory discharge or treatment and/or termination in
violation of public policy;

 

 -23-EmpAgt – Sa

 

 

(ii)         any and all claims under any federal, state and/or local
discrimination law, regulation, executive order, rule and/or ordinance;

 

(iii)        any and all claims which could have been alleged in any litigation
between the Executive and any of the Released Parties;

 

(iv)        any right, claim or demand, which may have arisen on or prior to the
date of signing of this Release Agreement, which the Executive may have pursuant
to the Age Discrimination in Employment Act, the Older Workers Benefits
Protection Act, the WARN Act, the Employee Retirement Income Security Act, the
Americans With Disabilities Act, the Fair Labor Standards Act, the Equal Pay
Act, the Family Medical Leave Act, the Occupational Safety and Health Act, the
Uniformed Services Employment and Reemployment Rights Act, the Fair Credit
Reporting Act, Title VII of the Civil Rights Act of 1964, the Whistleblowers'
Protection Act, the California Labor Code, the California Fair Employment and
Housing Act, the California Labor Management Relations and Employment Practices
Laws, the California Wages, Hours and Payment of Wages Laws, the California
Equal Pay Laws, the California Handicapped Laws, the California Family Rights
Act, the California Sexual Orientation Bias Laws, the California Aids Laws,
and/or any other federal, state and/or local law, executive order, rule,
ordinance or regulation, all as they have been or may be amended; and

 

(v)         any and all claims arising or accruing through the date of the
signing of this Release Agreement, of whatever nature, kind or character,
whether known or unknown, past or present, and in furtherance thereof, the
Executive expressly waives all rights under Section 1542 of the California Civil
Code which reads as follows:

 

Section 1542. “A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.”

 

It is expressly understood and agreed by the Executive that this Release
Agreement is in full accord, satisfaction and discharge of any and all doubtful
and disputed claims by the Executive against the Released Parties, and that this
Release Agreement is intended to include in its effect and to extinguish all
claims, whether or not known to the Executive.

 

 -24-EmpAgt – Sa

 

 

Notwithstanding the foregoing or any contrary provision of this Release
Agreement, the Executive, BCH and the Bank agree that the Released Claims shall
exclude the Executive’s (i) rights to indemnification under BCH’s or the Bank’s
articles of incorporation, bylaws, and/or the indemnification agreement dated
November 18, 2004 described in Paragraph 5 of the Employment Agreement; (ii)
vested benefits under plans or programs maintained by BCH or the Bank in which
the Executive participated prior to the Executive’s termination of employment
including, but not limited to, any plan governed by the Employee Retirement
Income Security Act, the stock option and equity award plans described in
Paragraph 12 of the Employment Agreement and the Supplemental Executive
Retirement Plan dated August 1, 2004 described in Paragraph 13 (d) of the
Employment Agreement; (iii) rights under applicable federal law to file a
charge, testify, assist or cooperate with the Equal Employment Opportunity
Commission; (iv) right to file an action to challenge compliance with the waiver
requirements of the Age Discrimination in Employment Act, as amended by the
Older Workers Benefits Protection Act; (v) claims for unemployment compensation
benefits, workers compensation benefits, and health insurance benefits under The
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or under applicable
California law pursuant to Cal-COBRA; and (vi) claims which cannot be released
as a matter of federal or state law.

 

The parties further understand and agree as follows:

 

1.          The Executive is not entitled to receive any other compensation,
benefit or other payment under the Employment Agreement or this Release
Agreement, other than ___________________ to the date of termination of
employment and any vested benefits under the BCH and/or Bank _______________ in
which the Executive participated. The Executive agrees that the Executive is not
entitled to any other benefits under any other program or plan of BCH, the Bank
or their respective affiliates or subsidiaries.

 

2.          The Executive has or will promptly return all property of BCH, the
Bank, and their respective affiliates and subsidiaries, to them including, but
not limited to, property described in Paragraph 7 of the Employment Agreement,
club membership interests, customer information, computers and other electronic
and technology devices, keys to offices, identification cards and corporate
credit cards, prior to receipt of any payments pursuant to this Release
Agreement.

 

3.          Any and all relationships of any nature between the parties to this
Release Agreement shall terminate, effective __________, 20__ (the “Termination
Date”), and that, as of the Termination Date, the Executive has no right or
authority to act on behalf of BCH, the Bank, or their respective affiliates and
subsidiaries.

 

4.          To the maximum extent permitted by law, the Executive agrees never
to file a lawsuit, grievance, or any other type of action asserting any Released
Claims under this Release Agreement.

 

5.          This Release Agreement will forever and for all time bar any action
and/or Released Claims of the Executive that occurred on or prior to the date of
the expiration of the revocation period described below.

 

6.          The Executive shall comply with the nonsolicitation and
nondisclosure provisions set forth in Paragraph 4, subparagraphs (b) and (c),
and Paragraph 6 of the Employment Agreement.

 

 -25-EmpAgt – Sa

 

 

7.          The Executive, BCH and the Bank agree that no party or its
representatives will make, directly or indirectly, or knowlingly encourage any
other person or entity to make, any disparaging, derogatory, or defamatory
statement(s) regarding the other or any of the Released Parties to third parties
including, but not limited to, customers and prospective customers of BCH, the
Bank, and/or their respective affiliates and subsidiaries, whether communicated
in oral, written, electronic or other form including, but not limited to,
through the use of public or social media, the internet, electronic devices, any
news or press media, or other form of publication. This restriction shall
include, but not be limited to, statements regarding BCH’s and/or the Bank’s
policies, procedures, or practices (including, but not limited to, business,
lending, or credit policies, procedures or practices). Notwithstanding the
foregoing, the parties may provide truthful information in response to a legal
subpoena or other legal process.

 

8.          In the event of any dispute between any of the Released Parties and
the Executive relating to this Release Agreement and/or the provisions contained
herein, or any breach of the provisions of this Release Agreement, the parties
agree such dispute shall be resolved by binding arbitration before a
representative member, selected by the mutual agreement of the parties, of the
Judicial Arbitration and Mediation Services, Inc. ("JAMS"), in accordance with
the rules and procedures of JAMS then in effect. In the event JAMS is unable or
unwilling to conduct such arbitration, or has discontinued its business, the
parties agree that a representative member, selected by the mutual agreement of
the parties, of the American Arbitration Association ("AAA"), shall conduct such
binding arbitration in accordance with the rules and procedures of the AAA then
in effect. Notice of the demand for arbitration shall be filed in writing with
the other party to this Agreement and with JAMS (or AAA, if necessary). In no
event shall the demand for arbitration be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statute of limitations. Any award
rendered by JAMS or AAA shall be in writing and final and binding upon the
parties, and as applicable, their respective heirs, beneficiaries, legal
representatives, agents, successors and assigns, and may be entered in any court
having jurisdiction thereof to the extent permitted by applicable law. The
obligations and rights of the parties to arbitrate pursuant to this clause shall
be specifically enforceable in accordance with, and shall be applied, construed
and interpreted consistently with, the provisions of the Federal Arbitration
Act, 9 U.S.C. section 1, et seq. The Executive agrees to conduct arbitration as
an individual solely upon and related to the Executive’s own claims and waives
any right to pursue such claims as a class action. Any arbitration hereunder
shall be conducted in San Jose, California, unless otherwise agreed to by the
parties. The parties understand that by agreeing to arbitrate their disputes,
they are giving up their right to have their disputes heard in a court of law
and, if applicable, by a jury.

 

9.          If any provision in this Release Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.

 

 -26-EmpAgt – Sa

 

 

10.         The laws of the State of California, other than those laws
denominated choice of law rules, and the rules and regulations of the regulatory
authorities having jurisdiction over BCH and the Bank including, but not limited
to, the Board of Governors of the Federal Reserve System, Federal Deposit
Insurance Corporation and the Office of the Comptroller of the Currency, shall
govern the validity, construction and effect of this Release Agreement, except
for Paragraph 8 above regarding arbitration, which shall be governed by the
Federal Arbitration Act (9 U.S.C. § 1, et seq.). Any action which in any way
involves the rights, duties and obligations of the parties hereunder and is not
resolved by binding arbitration shall be brought in the courts of the State of
California or federal court and venue for any action or proceeding shall be in
the California Superior Court for Santa Clara County or in the United States
District Court for the Northern District of California, and the parties hereby
submit to the personal jurisdiction of said courts.

 

THE EXECUTIVE IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS RELEASE AGREEMENT AND THE EXECUTIVE IS PROVIDED WITH A PERIOD OF FORTY-FIVE
(45) DAYS IN WHICH TO CONSIDER THIS RELEASE AGREEMENT. THE FORTY-FIVE (45) DAY
CONSIDERATION PERIOD EXPIRES ON ________________, 20__.

 

FOR AN ADDITIONAL PERIOD OF SEVEN (7) DAYS FOLLOWING THE SIGNING OF THIS RELEASE
AGREEMENT, THE EXECUTIVE MAY REVOKE THIS RELEASE AGREEMENT BY DELIVERY OF A
WRITTEN NOTICE OF REVOCATION TO
______________________________________________________, ON OR BEFORE, 5:00 P.M.
PACIFIC TIME OF THE SEVENTH DAY, OR BY MAILING (CERTIFIED MAIL SUGGESTED) A
WRITTEN NOTICE OF REVOCATION TO _________________, WHICH MUST BE POSTMARKED NO
LATER THAN THAT DATE. THIS RELEASE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL SUCH SEVEN (7) DAY PERIOD HAS EXPIRED. IF THE EXECUTIVE FAILS
TO SIGN THIS RELEASE AGREEMENT WHEN SCHEDULED, OR IF THE EXECUTIVE REVOKES THIS
RELEASE AGREEMENT, IT SHALL NOT BE EFFECTIVE AND ENFORCEABLE AND THE EXECUTIVE
WILL NOT RECEIVE ANY PAYMENTS OR BENEFITS DESCRIBED IN THIS RELEASE AGREEMENT,
AND MUST RETURN ALL CONSIDERATIONS WHICH MAY HAVE BEEN PAID UNDER THIS RELEASE
AGREEMENT WHICH WERE CONDITIONED UPON THE EXECUTION AND EFFECTIVENESS OF THIS
RELEASE AGREEMENT.

 

THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS HAD THE FORTY-FIVE (45) DAY
TIME PERIOD REFERENCED ABOVE TO REVIEW THIS RELEASE AGREEMENT AND HAS CAREFULLY
READ AND UNDERSTANDS ITS CONTENTS. THE EXECUTIVE HAS HAD AN OPPORTUNITY DURING
THAT FORTY-FIVE (45) DAY PERIOD TO CONSULT WITH AN ATTORNEY REGARDING ITS TERMS.
THE EXECUTIVE ACKNOWLEDGES VOLUNTARILY SIGNING THIS RELEASE AGREEMENT WITH THE
FULL KNOWLEDGE OF ITS TERMS.

 

 -27-EmpAgt – Sa

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -28-EmpAgt – Sa

 

 

IN WITNESS WHEREOF, the parties have executed this Release Agreement on
____________, 20__, in the City of San Jose, County of Santa Clara, State of
California.

 

BRIDGE CAPITAL HOLDINGS   EXECUTIVE         By:         Allan C. Kramer, M.D.  
Thomas A. Sa   Chairman of the Board             By:     APPROVED AS TO FORM  
Robert P. Latta   AND CONTENT BY COUNSEL   Director and Chairman of the   TO
EXECUTIVE   Compensation Committee                   Keith T. Holmes, Esq.      
  BRIDGE BANK, NATIONAL ASSOCIATION             By:         Allan C. Kramer,
M.D.       Chairman of the Board             By:         Robert P. Latta      
Director and Chairman of the       Compensation Committee    

 

 -29-EmpAgt – Sa

 

 

ACKNOWLEDGMENT OF REFUSAL OF FORTY-FIVE (45) DAY

REVIEW AND CONSIDERATION PERIOD

 

I, Thomas A. Sa, understand that the attached General Release Agreement
specifically provides me with a forty-five (45) day time period within which to
consider the Release Agreement. However, I knowingly and voluntarily choose to
make my decision and to sign the Release Agreement in less than forty-five (45)
days.

 



My decision to sign the Release Agreement in less than forty-five (45) days is
completely voluntary and was made after consulting with my attorney or having
ample opportunity to consult with an attorney of my choice. I have not relied
upon any oral statement or promises made by Bridge Capital Holdings, Bridge Bank
or their representatives in making this decision.

 

BRIDGE CAPITAL HOLDINGS, BRIDGE BANK AND THEIR REPRESENTATIVES URGE YOU TO TAKE
THE FULL FORTY-FIVE (45) DAYS TO REVIEW THIS AGREEMENT AND THAT YOU DO SO WITH
AN ATTORNEY

 

Date:  ___________, 20__           Thomas A. Sa           APPROVED AS TO FORM  
    AND CONTENT BY COUNSEL       TO EXECUTIVE                       Keith T.
Holmes, Esq.      



 

 -30-EmpAgt – Sa

 



